Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5, 14-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US 2007/0126884 in view of Jang et al., US 10,140,083 in view of Hildreth, US 2009/0133051.
	Regarding claim 1, Xu discloses an information processing device comprising: 
	circuitry configure to receive, as target data, a signal obtained by a sensing apparatus (figure 1-2, paragraph 6 and 18);  
	analyze target data based on the signal received to determine user identification including a user attribute information (paragraph 19-20 and 24);  
	retrieve, based on the user attribute information and content information being output from an image or audio output apparatus, stored output settings from a plurality of possible output settings appropriate for the users (paragraph 21 and 38-39); and
	control output setting related to image output or audio output to be the store output settings (paragraph 21 and 38-39).
	Xu is silent about the content information includes content genre, the settings are for different combinations of a plurality of users and a plurality of content genres and store output settings for appropriate content genre based on the user attribute information. 
	In an analogous art, Jang discloses the content information includes content genre, the settings are for different combinations of a plurality of users and a plurality of content genres and store output settings for appropriate content genre based on the user attribute information (figure 8-10; paragraph 215-233).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu’s device with the teachings of Jang. The motivation would have been to give the user the desire media settings for the benefit of providing good quality of service.
	Xu and Jang are silent about determining user attribute information from the user identification, that the attribute information is separate from the user identification.
	In an analogous art, Hildreth discloses determining user attribute information from the user identification, that the attribute information is separate from the user identification (figure 15; paragraph 161-174).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu and Jang’s device with the teachings of Hildreth. The motivation would have been to properly id the user for the benefit of accurate target the media.

	Claims 16 and 18-19 are rejected on the same grounds as claim 1.

	Regarding claim 5, Xu, Jang and Hildreth disclose the information processing device according to claim 1, wherein the circuitry is configure to update stored contents of the output settings corresponding to a combination of the user identification information and content information by using user's operation information related to image output settings or audio output settings (Xu paragraph 21 and 38-42; Jang figure 8-10; paragraph 215-233; Hildreth figure 15; paragraph 161-174). 
 
	Regarding claim 14, Xu, Jang and Hildreth disclose the information processing device according to claim 1, wherein the output settings are image quality settings of an output image of an image output apparatus (Xu paragraph 21 and 38-42; Jang figure 8-10; paragraph 215-233; Hildreth figure 15; paragraph 161-174). 
 
	Regarding claim 15, Xu, Jang and Hildreth disclose the information processing device according to claim 1, wherein the output settings are settings of a sound volume or sound quality of an output sound of an audio output apparatus (Xu paragraph 21 and 38-42; Jang figure 8-10; paragraph 215-233; Hildreth figure 15; paragraph 161-174). 

	Regarding claim 20 and 22, Xu, Jang and Hildreth disclose the information processing device according to claim 1, wherein the sensing apparatus is built into the information processing device, or the information processing device is built into the image or audio output apparatus (Xu paragraph 13).  


Regarding claim 21 and 23, Xu, Jang and Hildreth disclose the information processing device according to claim 1, wherein the image or audio output apparatus and the sensing apparatus are provided separately from the information processing apparatus (Xu paragraph 13).
 
	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jang in view of Hildreth in view of Conness et al., US 2014/0176813.
	Regarding claim 6, Xu, Jang and Hildreth disclose the information processing device according to claim 1.
	Xu, Jang and Hildreth are silent about in a case where a plurality of users has been detected on a basis of the user identification information, the circuitry is configure to select a target user, and makes the output settings corresponding to the target user.
	In an analogous art, Conness discloses in a case where a plurality of users has been detected on a basis of the user identification information, the circuitry is configure to select a target user, and makes the output settings corresponding to the target user (figures 3-5, paragraph 74).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Jang and Hildreth’s device with the teachings of Conness. The motivation would have been to be able to control the appliances with multiple devices for the benefit of providing good quality of service.
 
	Regarding claim 7, Xu, Jang, Hildreth and Conness disclose the information processing device according to claim 6, wherein the circuitry is configure to select a target user by using the user attribute information (Conness paragraph 74 and 109-111). 
 
	Regarding claim 8, Xu, Jang, Hildreth and Conness disclose the information processing device according to claim 6, wherein the circuitry is configure to select a target user by using information related to a concentration degree of a user (Conness paragraph 74 and 109-111). 
 
	Regarding claim 9, Xu, Jang, Hildreth and Conness disclose the information processing device according to claim 6, wherein the circuitry is configure to select a target user by using interest degree information of a user (Conness paragraph 74 and 109-111). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jang in view of Hildreth in view of Conness in view of Shkedi et al., US 2013/0036434.
	Regarding claim 10, Xu, Jang, Hildreth and Conness disclose the information processing device according to claim 6.
	Xu, Jang, Hildreth and Conness are silent about the circuitry is configure to select a target user by using information of a purchaser of a content that is being output from an image or audio output apparatus. 
	In an analogous art, Shkedi discloses the circuitry is configure to select a target user by using information of a purchaser of a content that was output from an image or audio output apparatus (paragraph 33).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Jang, Hildreth and Conness’ device with the teachings of Shkedi. The motivation would have been to properly selecting the user for the benefit of providing good quality of service.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jang in view of Hildreth in view of Conness in view of Mese et al., US 2018/0114509.
 	Regarding claim 11, Xu, Jang, Hildreth and Conness disclose the information processing device according to claim 6.
	Xu, Jang, Hildreth and Conness are silent about the circuitry is configure to select a target user by using information of a distance from an image or audio output apparatus. 
	In an analogous art, Mese discloses the circuitry is configure to select a target user by using information of a distance from an image or audio output apparatus (paragraph 32).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Jang, Hildreth and Conness’ device with the teachings of Mese. The motivation would have been to properly display the media for the benefit of helping the visually impaired.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jang in view of Hildreth in view of Kim et al., US 2017/0206398.
	Regarding claim 12, Xu, Jang and Hildreth disclose the information processing device according to claim 1.
	Xu, Jang and Hildreth are silent about the circuitry is configure to recognize a user's operation instruction from an input signal obtained by the sensing apparatus is performed.
	 In an analogous art, Kim discloses the circuitry is configure to recognize a user's operation instruction from an input signal obtained by the sensing apparatus is performed (paragraph 8, 103 and 107).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Jang and Hildreth’s device with the teachings of Kim. The motivation would have been to easily  identify the user for the benefit of providing quality of service.

 
	Regarding claim 13, Xu, Jang, Hildreth and Kim disclose the information processing device according to claim 12, wherein the circuitry is configure to determine contents of a user's operation instruction is performed by subjecting an audio input signal obtained by the sensing apparatus to language determination related to the output settings (Kim paragraph 8, 103 and 107). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Jang in view of Hildreth in view of Mathews et al., US 2017/0094356.
	Regarding claim 17, Xu, Jang and Hildreth disclose the information processing device according to claim 16, wherein the circuitry is configure to transmit target data to an analytical engine, and obtains information for settings related to image output or audio output from the analytical engine (Xu figures 12 and 4). 
Xu, Jang and Hildreth are silent about an external analytical engine.
	 In an analogous art, Mathews discloses an external analytical engine (paragraph 63).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Xu, Jang and Hildreth’s device with the teachings of Mathews. The motivation would have been to have resources available at the client’s side for the benefit of providing a quick response when processing data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421






/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421